Citation Nr: 0415876	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  99-18 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of thoracic 
outlet syndrome, currently rated as 10 percent. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The appellant was a ROTC cadet for several years and was 
discharged in July 1998 due to disability.  In addition, the 
appellant served a period of active duty for training 
(ACDUTRA) in the Army from January to April 1993.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision rendered by the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 2001, the Board remanded the appellant's claim to 
obtain additional evidence including his VA treatment records 
and his VA vocational rehabilitation records.  In August 
2002, the Board further developed the veteran's claim to 
obtain his VA vocational rehabilitation records.  Finally, 
the Board remanded the veteran's claim in July 2003 for 
actions consistent with Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  Residuals of thoracic outlet syndrome are manifested by 
mild incomplete paralysis of the median nerve in the right 
(major) shoulder.  


CONCLUSION OF LAW

The schedular criteria for an increased rating in excess of 
10 percent for residuals of thoracic outlet syndrome are not 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. Part 4, § 4.21a, Diagnostic Codes 8699-8615 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Increased Evaluation for Thoracic Outlet 
Syndrome

In an April 1999 rating decision, the veteran was granted 
service connection for thoracic outlet syndrome.  The veteran 
was assigned a 10 percent rating for his disability under 
Diagnostic Codes 5299-5290, effective from December 16, 1998.  

The veteran filed a claim for entitlement to an increased 
evaluation for his disability in June 1999.  In a July 1999 
rating decision, the RO continued the veteran's 10 percent 
rating for his service-connected residuals of thoracic outlet 
syndrome.   In addition, the RO recharacterized the veteran's 
disability as residuals of right thoracic outlet syndrome 
(major) and rated the disability under Diagnostic Codes 8699-
8615.  The veteran filed a notice of disagreement requesting 
an increased disability rating for his service-connected 
residuals of thoracic outlet syndrome in August 1999.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2003).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (2003).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2003).

The veteran contends that his thoracic disability is more 
severe than currently evaluated, and that an increased 
evaluation should be assigned.  After a review of the 
evidence, the Board finds that the evidence does not support 
the assignment of an increased rating for his thoracic 
disability.


The veteran's service-connected residuals of thoracic outlet 
syndrome are currently rated as 10 percent under Diagnostic 
Codes 8699-8615.  The veteran's disability has been evaluated 
by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8615 
(neuritis of the median nerve) since the Schedule does not 
have a specific code for the veteran's thoracic outlet 
syndrome disability.  See 38 C.F.R. §§ 4.20. 4.27 (2003). 

Diagnostic Code 8615 applies to neuritis of the median nerve.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8615 (2003).  
Neuritis (cranial or peripheral), characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  See 38 C.F.R. § 4.123 (2003).

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  Under Diagnostic Code 8515, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
See 38 C.F.R. § 4.124a (2003).  Severe incomplete paralysis 
warrants a 50 percent evaluation of the major, and 40 percent 
evaluation of the minor side. Moderate incomplete paralysis 
warrants a 30 percent evaluation on the major, and a 20 
percent evaluation on the minor side.  A mild incomplete 
paralysis warrants a 10 percent evaluation for both the major 
and minor side.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2003).  Disability ratings for diseases of the peripheral 
nerves under Diagnostic Code 8515 are based on relative loss 
of function of the involved extremity with attention to the 
site and character of the injury, the relative impairment of 
motor function, trophic changes, or sensory disturbances.  
See 38 C.F.R. § 4.120 (2003).

Since the veteran is right-hand dominant, his disorder is 
rated as impairment of the major upper extremity.  See 38 
C.F.R. § 4.69 (2003).

Service medical records show that the veteran was found to be 
medically disqualified for retention in the ROTC (Reserve 
Officer Training Corps) in July 1998 due to symptomatic 
residuals of thoracic outlet syndrome.

In the March 1999 VA examination report, the veteran 
complained of symptoms including pain in the lower part of 
the neck, slightly to the right of the midline, as well as 
numbness in the ulnar distribution and the right hand.  The 
examiner noted that the symptom was manifest by numbness of 
the small and ring fingers and detailed that the veteran's 
right hand was his dominant hand.  It was noted that the 
veteran was advised that he might be a candidate for surgery 
or steroid injections for his disability but that he had not 
pursued either of those options at that time.  The examiner 
stated that the veteran had normal range of motion of his 
cervical spine and upper extremities with complaints of some 
tightness with lateral flexion when his head was tilted to 
the left.  An impression of thoracic outlet syndrome was 
listed in the report.  It was further noted that the veteran 
had good peripheral pulses in both extremities.  The examiner 
opined that the veteran's disability caused minimal loss of 
function due to pain.  Cervical x-ray reports dated in March 
1999 listed an impression of normal cervical spine.       

In a July 1999 VA examination report, the veteran complained 
of continued pulling and tightness on the right side of his 
neck and in the right supraclavicular area especially of 
hyperextension of his neck.  It was noted that the veteran 
suffers from numbness along the ulnar aspect of his right 
forearm, which last for two to three hours a few times in a 
two-week period and usually associated with heavy lifting.  
The examiner detailed that the veteran stated that he still 
has full use of his right arm.  The veteran's cervical spine 
range of motion test results were listed as flexion to 65 
degrees, extension to 40 degrees, left and right rotation to 
80 degrees, and left and right lateral flexion to 30 degrees.  
Both of the veteran's upper extremity radial pulses were 
listed as palpable and normal in the report.  However, the 
examiner did note that with an exaggerated Soldier's 
maneuver, the veteran's right radial pulse disappears and 
that he develops symptoms of numbness involving the ulnar 
aspect of his right forearm.  It was further noted in the 
report that the veteran had a minimally decreased pinprick 
sensation along the medial aspect of the left forearm in the 
distribution of the medial antebrachial cutaneous nerve.  The 
examiner listed an impression of right thoracic outlet 
syndrome.  The examiner also opined that the veteran's 
functional limitation from this disability should be minimal 
and that his career choice should not be impacted at this 
time.  A July 1999 VA x-ray report listed an impression of 
normal thoracic spine. 

VA outpatient and emergency room treatment records dated in 
August 1999 show that the veteran was treated for complaints 
of neck and right shoulder pain that radiated from his hands 
to elbows and caused paralysis in his hands.  A December 1999 
nerve conduction study report was designated as normal with 
no evidence of right C5-T1 radiculopathy, brachial 
plexopathy, or ulnar neuropathy.  An additional April 2000 
emergency room report showed that the veteran was treated for 
neck pain as well as trouble sleeping.  In a May 2000 VA 
outpatient treatment note, the examiner noted that the 
veteran showed no evidence of thoracic outlet syndrome as 
well as no engorgement of the arm, axillary vein thrombosis, 
or artery/vein impingement.  It was further noted in a May 
2000 VA thoracic surgery clinic treatment record that the 
veteran did suffer from neck pain but that physical 
assessment and diagnostic tests conducted did not support a 
diagnosis of thoracic outlet syndrome.      

The Board acknowledges the veteran's complaints associated 
with his service-connected residuals of thoracic outlet 
syndrome and his belief that they warrant the receipt of a 
higher evaluation.  However, this is not borne out by the 
medical record and the veteran has not demonstrated that he 
has the medical expertise that would render competent his 
statements as to the current severity of his thoracic outlet 
disability.  His opinion alone cannot meet the burden imposed 
by 38 C.F.R. § 4.124a with respect to the current severity of 
his thoracic outlet disability.  See Moray v. Brown, 2 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Statements submitted by the veteran qualify 
as competent lay evidence.  Competent lay evidence is any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2003).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2003).

The Board finds that the veteran's symptomatology more nearly 
approximates the criteria for a 10 percent rating under 
Diagnostic Code 8615.  Competent medical evidence of record, 
including VA outpatient treatment records as well as VA 
examination reports, indicates that the veteran does not 
suffer from loss of reflexes, muscle atrophy, paralysis, or 
any documented organic changes.  In the March 1999 VA 
examination report, the examiner noted that the veteran's 
disability only caused minimal loss of function due to pain.  
The July 1999 VA examination report detailed that the veteran 
had a minimally decreased pinprick sensation along the medial 
aspect of the left forearm in the distribution of the medial 
antebrachial cutaneous nerve as well as again noted that the 
veteran should only incur minimal function limitation from 
his disability.  In addition, in multiple May 2000 VA 
outpatient and surgery clinic treatment notes, it was shown 
that after physical assessment and diagnostic tests conducted 
that the veteran's current disability may not even support a 
diagnosis of thoracic outlet syndrome.  The Board also finds 
that the veteran's symptomatology does not more nearly 
approximate the criteria for a 30 percent rating under 
Diagnostic Code 8615, as the veteran does not suffer from 
moderate incomplete paralysis and other symptoms like 
moderate limitation of function, sensory disturbances, or 
organic changes.  An increased evaluation for the veteran's 
service-connected residuals of thoracic outlet syndrome is 
not warranted.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2003).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the veteran's service-connected disability of thoracic 
outlet syndrome.  Moreover, as discussed above, the schedular 
criteria for higher ratings have not been shown.  

In two August 1999 statements, the veteran specifically 
contended that his current disability severely restricts his 
functional abilities and career decisions and forced him to 
leave a job due to pain and limitation.  The veteran also 
submitted a July 2001 statement from his former employer, 
which detailed that the veteran was unable to continue 
working at his hatchery after being unable to perform 
required strenuous activities such as repeated heavy lifting.  

While it is undisputed that the veteran's service-connected 
disability has had an adverse effect on his employment, it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002).  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See 38 C.F.R. § 4.1 (2003).  In addition, a 
June 1999 counseling report included in the veteran's 
vocational rehabilitation records acknowledged that he has 
"impaired employability in that he is limited for activities 
that involve heavy lifting or situations that require 
prolonged periods of positioning".  However it was noted in 
the report the veteran did not have a serious employment 
handicap.  It has not been shown that the veteran's service-
connected thoracic outlet disability has required frequent 
periods of hospitalization or produced marked interference 
with the veteran's employment.  For these reasons, the 
assignment of an extraschedular rating for the veteran's 
thoracic outlet syndrome disability is not warranted.



II. VCAA - The Duty to Assist and Notify

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board has conducted a complete review of the veteran's 
claims folder.  The Board finds that the RO advised the 
veteran of the evidence necessary to support his claim for 
entitlement to an increased evaluation of thoracic outlet 
syndrome.  The veteran has not indicated the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  

In an April 2004 informal hearing presentation, the veteran's 
representative stated that the veteran had complained of 
"increasing problems" with his disability and requested 
that the veteran be scheduled for an examination in order to 
"obtain an accurate assessment" of his disability.  It is 
notable that the last statement of record from the veteran is 
in August 1999, shortly after the last VA examination in July 
1999.  Thus, any claimed increase in disability by the 
veteran would have occurred roughly contemporaneously with 
the last VA examination.  Moreover, the subsequent treatment 
records do not document an increase in disability since the 
last VA examination.  Rather, evidence of record does not 
show that the veteran's disability has undergone a material 
change since July 1999.  See 38 C.F.R. § 3.327(a) (2003) (re-
examinations are generally required if evidence indicates 
that there has been a material change in a disability or that 
the current rating may be incorrect); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (VA should have scheduled the 
appellant for another examination under circumstances where 
he complained of increased disability two years after his 
last examination). The Board also notes that the mere passage 
of time since the date of the most recent VA examination 
alone is insufficient to warrant a remand.  See VAOPGCPREC 
11-95.  Consequently, the Board concludes that an additional 
examination is not supported in this instance.

In this case, the RO sent the veteran a letter dated in 
January 2001 as well as issued a supplemental statement of 
the case (SSOC) dated in August 2003, which notified the 
veteran of the type of evidence necessary to substantiate his 
claim.  The documents also informed him that VA would assist 
in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The January 2001 letter and 
August 2001 SSOC from the RO also explicitly informed the 
veteran about the information and evidence he is expected to 
provide.  

The decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  VA's General Counsel 
has determined that the VCAA provisions do not require this 
"fourth element, and that the Court's statement on this 
point is dictum (not binding on VA).  VAOPGCPREC 1-2004 (Feb. 
24, 2004).  The Board is bound by General Counsel precedent 
opinions.  See 38 U.S.C.A. § 7104(c) (West 2002).  

The Pelegrini Court also held that a section 5103 notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial AOJ decision was made in July 1999, 
which is prior to November 9, 2000, the date the VCAA was 
enacted.  The Board acknowledges that the January 2001 letter 
and August 2003 SSOC were sent to the veteran after the RO's 
July 1999 rating decision.  However, VA believes that this 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
In addition, as there could be no useful purpose for 
providing additional section 5103(a) notice under the 
circumstances of this case -- that is, at a time so far 
removed from the application for benefits -- the Board 
concludes that any defect in the section 5103(a) notice in 
this instance is harmless error.  Indeed, the Court seems to 
state in Pelegrini that providing such notice late in the 
appellate process would, in fact, prejudice the claimant 
rather than assist him.

VA's duties to assist the claimant and to notify him of the 
evidence necessary to substantiate his claims has been 
satisfied by the January 2001 letter and August 2003 SSOC 
sent to him by the RO.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2002) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the August 2003 SSOC sent by the RO to the 
veteran included notice that the appellant had a full year 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).


ORDER

Entitlement to an increased rating for residuals of thoracic 
outlet syndrome is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



